Mr. Justice O’Connor delivered the opinion of the court. 3. Municipal Court of Chicago, § 13*—when statement of claim is sufficient. A statement of claim in an action of the fourth class in the Municipal Court of Chicago, is sufficient if it merely states the account or nature of plaintiff’s demand and gives such information as will reasonably inform the defendant of the nature of the case. 4. Brokers, § 4*-—non-necessity of cleric "being licensed. It is not necessary under the ordinances of the City of Chicago that the hired clerk of a regularly licensed real estate broker who represents his employer in securing the listing of property for sale should be licensed. 5. Brokers, § 84*—when admission in evidence of listirig card is not reversible error. The admission in evidence, in an action to recover a commission on a sale of real estate, of a listing card made by plaintiff as to defendant’s property, giving information as to its sale, held not reversible error.